DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
HUAWEI et al. 'CR for introducing MDT and SON', R2-2002003, 3GPP TSG RAN WG2 Meeting #109-e, Electronic meeting, 11 March 2020.
Regarding claim 1, Huawei teaches a terminal (UE)  for transmitting a signal in a wireless communication system, the terminal comprising: a transceiver (within UE); and at least one processor (within UE) configured to: start a timer when a Radio Resource Control (RRC) connection establishment procedure or an RRC connection resume procedure is initiated (i.e., the UE initiates the procedure when upper layers request establishment…, statrt timer T300, initiate transmission of the RRCsetupRequest message in accordance with 5.3.3.3 (see 5.3.3.2)), identify that the timer is expired or that, while the timer is running, an integrity check failure indication is received from a lower layer (i.e.,if the timer T300 has expired a consecutive connEstFailCount times on the same cell for which connEstFailureControl is included in SIB1 (see 5.3.3.7)), 
in response to determining that at least one of the first condition or the second condition is met, set a count number about connection failure included in the information container to 0 (i.e., reset the number of count fail to 0 (see 5.3.3.7)), and after determining whether at least one of the first condition or the second condition is met, clear contents included in the information container except for the count number about the connection failure (i.e.,  clear content included in VarConnEstFailReport except for the numberOfConnFail (5.3.3.7)).  
Huawei is not clear with respect to determine whether at least one of a first condition or a second condition is met, the first condition including a condition that the terminal has connection failure information available in an information container and a registered Public Land Mobile Network (PLMN) does not correspond to a PLMN identity included in the information container, and the second condition including a condition that a first cell identity of a current cell is not equal to a second cell identity stored in measurement result information about a cell where connection failure happened. However, the preceding limitation is merely a variation of the disclosure of Huawei wherein Huawei discloses in section 5.3.3.7: if UE has connection establishment failure information available in VarConnEstFailReport and if the RPLMN is not equal to PLMN-identity stored in VarConnEstFailReport. Therefore, it would have been obvious to a person skill in the art to arrive at the matter defined in claim 1 in order to discard the connection establishment failure information or release the UE variable VarConnEstFailReport 48 hours after the last connection establishment failure is detected.
Regarding claim 2, Huawei further teaches the information container includes connection failure report information and the PLMN identity, and wherein the connection failure report information includes the count number about the connection failure and the measurement result information about the cell where the connection failure happened (see section 5.3.3.7: "store the following connection establishment failure information in the VarConnEstFailReport by setting its fields as follows"; "set the plmn-Identity to the PLMN selected by upper layers (see TS 23.122 [x6], TS 24.501 [23]) from the PLMN(s) included in the plmn-IdentityList in SIB l ").  
Regarding claim 3, Huawei further teaches the PLMN identity and the measurement result information about the cell where the connection failure happened are stored in the information container in response to the RRC connection establishment procedure or the RRC connection resume procedure failing ((see section 5.3.3.7: "store the following connection establishment failure information in the VarConnEstFailReport by setting its fields as follows"; "set the plmn-Identity to the PLMN selected by upper layers (see TS 23.122 [x6], TS 24.501 [23]) from the PLMN(s) included in the plmn-IdentityList in SIB l "; and "set the measResultFailedCell to include the global cell identity, physical cell id, the RSRP, and RSRQ, of the failed cell based on the available SSB measurements collected up to the moment the UE detected connection establishment failure").
Regarding claim 4, Huawei further teaches the measurement result information about the cell where the connection failure happened includes at least one of a global cell identity, a tracking area code, reference signal received power (RSRP), or reference signal received quality (RSRQ) (section 5.3.3.7, set the measResultFailedCell to include the global cell identity, physical cell id, the RSRP, and RSRQ, of the failed cell based on the available SSB measurements collected up to the moment the UE detected connection establishment failure"). 
Regarding claim 5, Huawei further teaches the connection failure information includes at least one of connection establishment failure information or connection resume failure information (in section 5.3.3.7: if UE has connection establishment failure information available in VarConnEstFailReport). 
Regarding claim 6, Huawei further teaches the at least one processor is further configured to: transmit, to a base station (BS), an RRC setup request message in an idle mode or an RRC resume request message in an inactive mode (fig. 5.3.3.1-1), receive, from the BS, an RRC setup message, enter a connected mode (figs. 5.3.3.1-1), identify that the terminal has the connection failure information available in the information container and the registered PLMN corresponds to the PLMN identity included in the information container, transmit, to the BS, an RRC setup complete message including a first indicator indicating that the terminal has available connection failure information, receive, from the BS, a terminal information request message including a second indicator to report the connection failure information, and in case that the second indicator is set to true, transmit, to the BS, a terminal information response message including connection failure report information including the count number about the connection failure (See sections 5.3.3.1-5.3.3.4; and figure 5.3.3.1-1: 'when UE is resuming or re-establishing an RRC connection, UE transmits an RRCsetup request message, receives RRCSetup and responds with RRCSetupComplete'; and "if the UE has connection establishment failure information available in VarConnEstFail Report and if the RPLMN is equal to plmn-Identity stored in VarConnEstFailReport: include connEstFaillnfoA vailable in the RRCSetupComplete message").
Regarding claim 7, Huawei further teaches the at least one processor is further configured to, after confirming that the terminal information response message is transmitted, discard the connection failure report information included in the information container (see section 5.3.3.7: "the UE may discard the connection establishment failure information, i.e., release the UE variable VarConnEsFailReport, 48 hours after the last connection establishment failure is detected"). 
Regarding claim 8, Huawei further teaches select a PLMN from one or more PLMNs included in a PLMN identity list in system information, and store a second PLMN identity corresponding to the selected PLMN in the information container (section 5.3.3.7: "the UE may discard the connection establishment failure information, i.e., release the UE variable VarConnEsFailReport, 48 hours after the last connection establishment failure is detected"). 
Regarding claim 9, Huawei further teaches determine whether a second PLMN identity of the registered PLMN is included in the information container, and in case that the second PLMN identity of the registered PLMN is not included in the information container, select a PLMN from one or more PLMNs included in a PLMN identity list in system information and store the second PLMN identity corresponding to the selected PLMN in the information container (see section 5.3.3.7: "set the plmn-Identity to the PLMN selected by upper layers (see TS 23.122 [x6], TS 24.501 [23]) from the PLMN(s) included in the plmn-IdentityList in SIBl ").
Regarding claim 10, Huawei further teaches store a second PLMN identity corresponding to the registered PLMN in the information container without PLMN selection in an inactive mode (see section 5.3.3.7: "set the plmn-Identity to the PLMN selected by upper layers (see TS 23.122 [x6], TS 24.501 [23]) from the PLMN(s) included in the plmn-IdentityList in SIBl ").  
11. A method, performed by a terminal, for transmitting a signal in wireless communication system, the method comprising: 
starting a timer when a Radio Resource Control (RRC) connection establishment procedure or an RRC connection resume procedure is initiated; - 65 -0502-0734 (MN-202004-023-1-US0, SH-64480-US-SR) identifying that the timer is expired or that, while the timer is running, an integrity check failure indication is received from a lower layer; determining whether at least one of a first condition or a second condition is met, the first condition including a condition that the terminal has connection failure information available in an information container and a registered Public Land Mobile Network (PLMN) does not correspond to a PLMN identity included in the information container, and the second condition including a condition that a first cell identity of a current cell is not equal to a second cell identity stored in measurement result information about a cell where connection failure happened; in response to determining that at least one of the first condition or the second condition is met, setting a count number about connection failure included in the information container to 0; and after determining whether at least one of the first condition or the second condition is met, clearing contents included in the information container except for the count number about the connection failure.  
Regarding claim 11, Huawei teaches a method, performed by a terminal, for transmitting a signal in wireless communication system, the method comprising: starting a timer when a Radio Resource Control (RRC) connection establishment procedure or an RRC connection resume procedure is initiated (i.e., the UE initiates the procedure when upper layers request establishment…, statrt timer T300, initiate transmission of the RRCsetupRequest message in accordance with 5.3.3.3 (see 5.3.3.2)), identifying that the timer is expired or that, while the timer is running, an integrity check failure indication is received from a lower layer (i.e.,if the timer T300 has expired a consecutive connEstFailCount times on the same cell for which connEstFailureControl is included in SIB1 (see 5.3.3.7)), in response to determining that at least one of the first condition or the second condition is met, set a count number about connection failure included in the information container to 0 (i.e., reset the number of count fail to 0 (see 5.3.3.7)), and after determining whether at least one of the first condition or the second condition is met, clear contents included in the information container except for the count number about the connection failure (i.e.,  clear content included in VarConnEstFailReport except for the numberOfConnFail (5.3.3.7)).  
Huawei is not clear with respect to determine whether at least one of a first condition or a second condition is met, the first condition including a condition that the terminal has connection failure information available in an information container and a registered Public Land Mobile Network (PLMN) does not correspond to a PLMN identity included in the information container, and the second condition including a condition that a first cell identity of a current cell is not equal to a second cell identity stored in measurement result information about a cell where connection failure happened. However, the preceding limitation is merely a variation of the disclosure of Huawei wherein Huawei discloses in section 5.3.3.7: if UE has connection establishment failure information available in VarConnEstFailReport and if the RPLMN is not equal to PLMN-identity stored in VarConnEstFailReport. Therefore, it would have been obvious to a person skill in the art to arrive at the matter defined in claim 1 in order to discard the connection establishment failure information or release the UE variable VarConnEstFailReport 48 hours after the last connection establishment failure is detected.
Regarding claim 12, Huawei further teaches the information container includes connection failure report information and the PLMN identity, and wherein the connection failure report information includes the count number about the connection failure and the measurement result information about the cell where the connection failure happened (see section 5.3.3.7: "store the following connection establishment failure information in the VarConnEstFailReport by setting its fields as follows"; "set the plmn-Identity to the PLMN selected by upper layers (see TS 23.122 [x6], TS 24.501 [23]) from the PLMN(s) included in the plmn-IdentityList in SIB l ").  
Regarding claim 13, Huawei further teaches the PLMN identity and the measurement result information about the cell where the connection failure happened are stored in the information container in response to the RRC connection establishment procedure or the RRC connection resume procedure failing ((see section 5.3.3.7: "store the following connection establishment failure information in the VarConnEstFailReport by setting its fields as follows"; "set the plmn-Identity to the PLMN selected by upper layers (see TS 23.122 [x6], TS 24.501 [23]) from the PLMN(s) included in the plmn-IdentityList in SIB l "; and "set the measResultFailedCell to include the global cell identity, physical cell id, the RSRP, and RSRQ, of the failed cell based on the available SSB measurements collected up to the moment the UE detected connection establishment failure").
Regarding claim 14, Huawei further teaches the measurement result information about the cell where the connection failure happened includes at least one of a global cell identity, a tracking area code, reference signal received power (RSRP), or reference signal received quality (RSRQ) (section 5.3.3.7, set the measResultFailedCell to include the global cell identity, physical cell id, the RSRP, and RSRQ, of the failed cell based on the available SSB measurements collected up to the moment the UE detected connection establishment failure"). 
Regarding claim 15, Huawei further teaches the connection failure information includes at least one of connection establishment failure information or connection resume failure information (in section 5.3.3.7: if UE has connection establishment failure information available in VarConnEstFailReport). 
Regarding claim 16, Huawei further teaches the at least one processor is further configured to: transmit, to a base station (BS), an RRC setup request message in an idle mode or an RRC resume request message in an inactive mode (fig. 5.3.3.1-1), receive, from the BS, an RRC setup message, enter a connected mode (figs. 5.3.3.1-1), identify that the terminal has the connection failure information available in the information container and the registered PLMN corresponds to the PLMN identity included in the information container, transmit, to the BS, an RRC setup complete message including a first indicator indicating that the terminal has available connection failure information, receive, from the BS, a terminal information request message including a second indicator to report the connection failure information, and in case that the second indicator is set to true, transmit, to the BS, a terminal information response message including connection failure report information including the count number about the connection failure (See sections 5.3.3.1-5.3.3.4; and figure 5.3.3.1-1: 'when UE is resuming or re-establishing an RRC connection, UE transmits an RRCsetup request message, receives RRCSetup and responds with RRCSetupComplete'; and "if the UE has connection establishment failure information available in VarConnEstFail Report and if the RPLMN is equal to plmn-Identity stored in VarConnEstFailReport: include connEstFaillnfoA vailable in the RRCSetupComplete message").
Regarding claim 17, Huawei further teaches the at least one processor is further configured to, after confirming that the terminal information response message is transmitted, discard the connection failure report information included in the information container (see section 5.3.3.7: "the UE may discard the connection establishment failure information, i.e., release the UE variable VarConnEsFailReport, 48 hours after the last connection establishment failure is detected"). 
Regarding claim 18, Huawei further teaches select a PLMN from one or more PLMNs included in a PLMN identity list in system information, and store a second PLMN identity corresponding to the selected PLMN in the information container (section 5.3.3.7: "the UE may discard the connection establishment failure information, i.e., release the UE variable VarConnEsFailReport, 48 hours after the last connection establishment failure is detected"). 
Regarding claim 19, Huawei further teaches determine whether a second PLMN identity of the registered PLMN is included in the information container, and in case that the second PLMN identity of the registered PLMN is not included in the information container, select a PLMN from one or more PLMNs included in a PLMN identity list in system information and store the second PLMN identity corresponding to the selected PLMN in the information container (see section 5.3.3.7: "set the plmn-Identity to the PLMN selected by upper layers (see TS 23.122 [x6], TS 24.501 [23]) from the PLMN(s) included in the plmn-IdentityList in SIBl ").
Regarding claim 20, Huawei further teaches store a second PLMN identity corresponding to the registered PLMN in the information container without PLMN selection in an inactive mode (see section 5.3.3.7: "set the plmn-Identity to the PLMN selected by upper layers (see TS 23.122 [x6], TS 24.501 [23]) from the PLMN(s) included in the plmn-IdentityList in SIBl ").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643